This action was instituted by the Hart Cotton Machine Company against the Graham Gin Company to recover the price of machinery sold and delivered, and judgment was rendered at the September term that plaintiff take nothing by its suit. Motion for new trial was overruled. Notice of appeal was given and entered, but it does not appear that the appeal bond was filed in time to give the Courts of Civil Appeals jurisdiction.
By Revised Civil Statutes 1911, art. 30, subd. 30, the county of Young is in the Thirtieth judicial district, and the term of court in said county is fixed at four weeks, beginning upon the first Mondays in March and September. The transcript shows that the term began September 3d, but does not show the date of adjournment; so, unless the term was extended by order of the court, and no such order appears, it must have adjourned September 29th. The appeal bond was filed October 26th, which is not within 20 days after adjournment as required by statute (Article 2084, Rev.St. 1911); therefore not filed in time to confer jurisdiction upon this court.
The appeal is therefore dismissed.